El Juez Asociado Señob Cókdova Dávila,
emitió la opinión del tribunal.
Battistini & Martínez, por conducto de su socio gestor Antonio Battistini, ejercita esta acción de desahucio en pre-cario contra Luisa Feliciano, alegando que es dueña de un predio rústico de seis cuerdas de terreno donde la demandada tiene edificada una casa pequeña de madera, y que lia solici-tado de la referida demandada que desocupe y deje a la libre disposición de la demandante la finca mencionada y que a la vez levante la casita que tiene edificada.
La demandada niega los hechos contenidos en la demanda y como defensa especial alega que es dueña absoluta de una casa de maderas, que está enclavada en el barrio Duey, de Tauco, en terreno de su propiedad y no en terreno pertene-ciente a la parte demandante. Arguye que bajo estas cir-cunstancias existe un conflicto de título entre las partes, que no puede ventilarse en el procedimiento sumario de desahucio. También alega Luisa Feliciano que la demanda no aduce hechos suficientes para determinar una causa de acción. Como cuestión previa nos anticipamos a declarar que a nuestro juicio las alegaciones establecidas por la demandante sos-tienen la causa de acción ejercitada.
En la súplica de la demanda se pide que la demandada deje a la libre disposición de la demandante el predio de te-rreno que ocupa y el solar donde tiene enclavada la casita, y que si así no lo verifica, se proceda al lanzamiento de la de-mandada, sus familiares, criados y cualquier otra persona que ocupe el terreno por cuenta de la misma.
De las alegaciones y de la prueba resulta que la deman-dada no solamente ocupa la casa, sino que también está de-tentando el predio rústico en toda su integridad, contra la voluntad de la parte demandante. El testigo Antonio J. Battistini, gestor de la parte actora, declara que no ha podido tomar posesión de la finca desde que fué adquirida, porque *210se opone a ello Luisa Feliciano, a quien ha requerido para que deje esa finca a su disposición, habiéndose negado a desocu-parla. En cuanto al título del terreno, no hay discusión alguna. La evidencia aportada por la parte demandante para probar sus alegaciones está en pie, porque la demandada no ha presentado prueba alguna para rebatirla. Es más, los autos demuestran que la demandada admite que la casa no está enclavada en terreno de su propiedad.
Terminada la prueba de la demandante, la demandada presentó una moción de nonsuit, basándose en la existencia de un conflicto de título entre las partes, “pues aunque la casa es un accesorio del terreno, nuestro Código Civil reconoce al que fabrica en suelo ajeno el derecho de no ser privado de su propiedad sin la correspondiente indemnización si fabricó de buena fe, cuestiones éstas que no pueden ser resueltas en un juicio sumario como el de desahucio.” También dice la demandada por conducto de su abogado que es a la deman-dante a quien toca probar y plantear todas las cuestiones con-trovertidas y que “aquí no se ha traído prueba alguna para demostrar que ese terreno fuese alguna vez de ella” — signifi-cando a la demandada. Como se ve, el abogado de la de-mandada sostuvo ante la corte que no se ofreció evidencia alguna para probar que su representada fuese dueña de la finca. En su alegato el referido abogado va aun más lejos, pues sostiene que “de las pruebas todas resulta comprobado que la demandante es dueña del predio de terreno a que se refiere la alegación segunda de la demanda en virtud de actuaciones en ciertos procedimientos sobre compraventa judicial llevados a cabo en la Corte Municipal de Yauco.” De manera que aquí, de acuerdo con la prueba, Luisa Feliciano está ocupando un terreno que no es suyo y además una casa cuya propiedad no puede discutírsele, porque está admitido por las alegaciones de la demanda y por el testimonio de la propia parte demandante. Sin embargo, ni de las alegaciones *211ni de la prueba surge claramente el propósito de la deman-dante de lanzar a la demandada de la casa que ocupa. En la súplica se pide que terreno y solar se dejen a la libre dispo-sición de la demandante, y se pide el lanzamiento de la de-mandada o de otra persona que ocupe el terreno.
El gestor de la demandante, Antonio Battistini, nos dice que en cuanto al terreno no bay litigio y que por eso se soli-citó una sentencia en los términos de la contestación (sio), esto es, que se declare con lugar el desahucio en cuanto al predio de terreno. La intención de la demandante parece revelarse en las siguientes manifestaciones que copiamos de ■ la transcripción de evidencia:
“Dte. Brevemente voy a exponer una cuestión que yo había tra-tado con el compañero Tormes, y voy a plantearla a ver si el repre-sentante de Tormes puede allanarse a la cuestión.
"La demanda es por el desahucio de un predio de terreno de 6 cuerdas, en el barrio Duey del Municipio de Yaueo, de acuerdo con los términos de la demanda, el hecho segundo de la demanda. S. S. puede- ver la contestación a la demanda. La alegación segunda niega todos y cada uno de los hechos de la demanda. Y luego hay unas defensas especiales. ‘ Como defensas especiales y separadas, alega la demandada: 1. Que la misma es dueña absoluta de una casa de maderas, terrera, techada de zinc, que está enclavada en el barrio Duey de Yauco, independiente dicha casa de cualquier terreno, y dicha casa está enclavada en terreno perteneciente a esta demandada, pero nunca en terreno perteneciente a la parte demandante.’ De modo que la demandada en su contestación — estoy haciendo esto para ver si en dos minutos podemos acabar este caso — no ha negado la propiedad que tiene la demandante, pero nos alega que ella es dueña de una casita que está en terreno independiente. Nosotros, como un medio de transacción con el compañero Tormes, habíamos convenido en respetar la casa y que el desahucio se entendiera en cuanto al terreno. Por cuanto en la contestación ella dice que es dueña de una casa, no establece conflicto de título. Si el compañero no se opone, podría la Corte darnos una sentencia en cuanto al predio de terreno.
*212“Juez: Pero éste es un caso en que la demanda acepta que Battis-tini & Martínez es dueña del terreno, y la casa es de la demandada. Esto cae quizá dentro del caso del Rosario. Aquí no bay cuestión. Aquí se sabe, y por la misma demanda se dice, que el terreno es de Battistini & Martínez, y la casa, de ella. Y lo que se pide es que se saque la casa de allí.
“Dte. No, señor. Nosotros solicitamos una sentencia de acuerdo con los términos de la contestación, es decir, que la casa es de ella, pero ella debe dejar expedito el terreno.
“Juez: Que la saque.
“Dte. No. Ella alega y nosotros admitimos. . . S. Sa. tiene a la mano la contestación. Nosotros admitimos eso. Dice: ‘ Que la misma es dueña absoluta de una casa de maderas, terrera, techada, de zinc, que está enclavada en el barrio Duey de Yauco, independiente dicha casa de cualquier terreno, y dicha casa está enclavada en te-rreno perteneciente a esta demandada, pero nunca en terreno perte-neciente a la parte demandante.’ De manera que la única cuestión es si ella debe dejar a la libre disposición de la demandante el terreno objeto de este litigio, si la Corte debe dictar la sentencia en ese sen-tido de dejar a ella en el goce absoluto de la casa que alega, es de ella y el terreno a la libre disposición de la demandante.”
No hay duda alguna de que la parte demandante tiene derecho a la posesión del terreno ocupado por la demandada, y es claro que debe disponer de algún medio para hacer efec-tivo este derecho. La corte no puede negarse a decretar un desahucio que solicita la dueña legítima del predio de terreno según la prueba y las admisiones de la propia demandada,, quien lo está detentando sin título alguno para ello; pero teniendo en cuenta la actitud de la mercantil demandante en cuanto a la casa, que se define y aclara al responder a las observaciones del juez de la corte inferior, es de asumirse que dicha demandante, considerándose moralmente obligada, permitirá que la demandada continúe ocupando la casa encla-vada en dicho predio, cuando menos por un período de tiempo razonable.

Bebe confirmarse la sentencia apelada.